Case 9:21-cv-80517-BB Document 50 Entered on FLSD Docket 07/26/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 21-cv-80517-BLOOM/Reinhart


 LEE MITCHELL JOHNSON,

        Plaintiff,

 v.

 LT. CASTILLO, et al.,

        Defendants.
                                        /

                  ORDER TO U.S. MARSHAL DIRECTING PERSONAL SERVICE
                           UPON DEFENDANT DEPUTY TURNER

        THIS CAUSE is before the Court on a sua sponte review of the record. Plaintiff Lee

 Mitchell Johnson filed a Third Amended Complaint for Violation of Civil Rights, ECF No. [46]

 (Third Amended Complaint”), arising from his confinement at West Detention Center at the Palm

 Beach County Jail.

        The Eleventh Circuit Court of Appeals held that pro se prisoners proceeding in forma

 pauperis (“IFP”) should be assisted in serving prison employees. See Richardson v. Johnson, 598

 F.3d 734, 739 (11th Cir. 2010). In so ruling, the Eleventh Circuit determined that an IFP litigant

 is allowed “to rely on the court officers and United States Marshal to effect proper service, and

 should not be penalized for failure to effect service where such failure is not due to fault on the

 litigant’s part.” Fowler v. Jones, 899 F.2d 1088, 1095 (11th Cir. 1990); Richardson, 598 F.3d at

 738-39; Rance v. Rocksolid Granit USA, Inc., 583 F.3d 1284, 1288 (11th Cir. 2009).

        Plaintiff has assisted the Court by identifying each named defendant and their respective

 titles for purposes of service, and as such, Plaintiff has not been dilatory in identifying information
Case 9:21-cv-80517-BB Document 50 Entered on FLSD Docket 07/26/2021 Page 2 of 3

                                                           Case No. 21-cv-80517-BLOOM/Reinhart


 to perfect service. See Richardson, 598 F.3d at 739 (quoting Sellers v. United States, 902 F.2d 598,

 602 (7th Cir. 1990)). Plaintiff has provided the last name, position, and spelling of the Defendant’s

 name, including a timeframe involved in the alleged violations of his constitutional rights.

        In this regard, the Richardson court has placed the burden on court officers and the United

 States Marshal to obtain information necessary to effect service of process when Plaintiff is

 proceeding IFP. See Richardson, 598 F.3d at 738-39. Thus, Federal Rule of Civil Procedure 4(e)

 provides that service shall be effected as follows:

        (e)     Serving an Individual Within a Judicial District of the United States.
        Unless federal law provides otherwise, an individual—other than a minor, an
        incompetent person, or a person whose waiver has been filed—may be served in a
        judicial district of the United States by:

                (1)     following state law for serving a summons in an action brought in
                courts of general jurisdiction in the state where the district court is located
                or where service is made; or

                (2)     doing any of the following:

                        (A)     delivering a copy of the summons and of the complaint to
                        the individual personally;

                        (B)     leaving a copy of each at the individual’s dwelling or usual
                        place of abode with someone of suitable age and discretion who
                        resides there; or

                        (C)    delivering a copy of each to an agent authorized by
                        appointment or by law to receive service of process.

 Because Plaintiff has been permitted to proceed IFP, see ECF No. [5], he is entitled to service of

 process at public expense.

        It is therefore ORDERED AND ADJUDGED that the United States Marshal shall serve

 a copy of the Third Amended Complaint, ECF No. [46], the Screening Order on Third Amended

 Complaint, ECF No. [49], and the original Screening Order, ECF No. [6], upon the Defendant,




                                                       2
Case 9:21-cv-80517-BB Document 50 Entered on FLSD Docket 07/26/2021 Page 3 of 3

                                                      Case No. 21-cv-80517-BLOOM/Reinhart


 who was working at the Palm Beach County Jail’s West Detention Center on or about February 2,

 2021, as follows:

        Deputy Turner
        Palm Beach County Sheriff’s Office
        38811 James Wheeler Way
        Belle Glade, FL 33430

        DONE AND ORDERED in Chambers at Miami, Florida, on July 26, 2021.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE



 Copies to:

 Counsel of Record

 Lee Mitchell Johnson, Pro Se
 #0384240
 West Detention Center
 Inmate Mail/Parcels
 P.O. Box
 Belle Glade, FL 33430




                                                  3
